DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. US 2012/0271374.
Regarding claim 1:  Nelson discloses a method for controlling synchrony in a plurality of brain regions of a subject (“facilitate synchronization of the two or more brain regions” abstract), the method comprising:
receiving signals from a source region of the subjects brain 120 (figure 1, “The brain activity of one or more areas of the brain is monitored 120”, paragraph 0026);
determine phase of the signals from the source region in a predetermined frequency band (paragraphs 0006, 0009, 0035, 0059, and 0063-0064; paragraph 0006 specifically states “determining a measure of synchronization between the two or more areas of the brain based on two or more signals respectively generated by the two or more areas of the brain and the measure of synchronization measures consistency in the difference between one or both of the frequencies and phases of a first signal from one of the two or more areas of the brain and a second signal from another of the two or more areas of the brain.”); and 
 delivering stimulation pulses to a target region of the brain based on the phase of the signal from the source region to synchronize oscillations of the source region and the target region 110 (figure 1; a series of pulses are delivered to a target region of the two regions of the brain in order to synchronize the two regions based on frequency and phase (synchronized oscillations) of each EEG signal measured from each region, see paragraphs 0026, 0035, 0037, 0039, 0059 and 0063-0064).
Regarding claims 2, 11 and 16:  Nelson discloses that the stimulation pulses entrain oscillations  of the target and source regions (stimulation is delivered in order to synchronize frequency and phase of the two brain regions, paragraphs 0026,0035, 0037, 0039, 0059 and 0063-0064).
Regarding claim 3:  Nelson discloses generating a report including synchrony information (paragraphs 0006, 0008-0009, 0042 and 0101).
Regarding claim 4:  Nelson discloses the delivering of the stimulation pulse to the target region includes delivery the pulse in a predetermined phase (paragraphs 0026, 0035, 0039, 0059 and 0063-0064).
Regarding claim 5:  Nelson discloses the delivering of the stimulation pulses to the target region includes delivering the pulse if the phase is within a predetermined phase range (paragraphs 0026, 0035, 0039, 0059 and 0063-0064).
Regarding claim 6: Nelson discloses that the stimulation pulse is a stimulation sequence having a plurality of pulses and delivering the stimulation pulse to the target region includes delivering a first pulse in a first phase of the source signal is in a predetermined phase and delivering a second pulse if a second phase of the source signal in in the predetermined phase (0026, 0035, 0039, 0059 and 0063-0064).
Regarding claim 7:  Nelson discloses that the stimulation pulse is a sequence having a plurality of pulses and delivering a stimulation pulse to the target region includes delivering a first pulse in a first phase of the source signal when in a predetermined phase range and delivering a second stimulation pulse if a second phase of the source signal is within the predetermined phase range (0026, 0035, 0039, 0059 and 0063-0064).
Regarding claim 8:  Nelson discloses that the target region comprises a first target region and a second target region (abstract, figures 4-5 and claim 1).
Regarding claim 9:  Nelson discloses the source region and the target region are separate regions and do not spatially overlap (first and second regions may be remote, paragraph 0070).
Regarding claim 10:  Nelson discloses a method for controlling synchrony in a plurality of brain regions of a subject (“facilitate synchronization of the two or more brain regions” abstract), the method comprising:
receiving signals from a source region of the subjects brain 120 (figure 1, “The brain activity of one or more areas of the brain is monitored 120”, paragraph 0026);
determine phase of the signals from the source region in a predetermined frequency band (paragraphs 0006, 0009, 0035, 0059, and 0063-0064; paragraph 0006 specifically states “determining a measure of synchronization between the two or more areas of the brain based on two or more signals respectively generated by the two or more areas of the brain and the measure of synchronization measures consistency in the difference between one or both of the frequencies and phases of a first signal from one of the two or more areas of the brain and a second signal from another of the two or more areas of the brain.”); and 
delivering the stimulation pulse to a first target region and to a second target region of the brain based on the phase of the signals from the source region to synchronize oscillations of the first target and second target regions (paragraphs 0026, 0035, 0037, 0039, 0059 and 0063-0064).
Regarding claim 12: Nelson discloses a method for controlling synchrony in a plurality of brain regions of a subject (“facilitate synchronization of the two or more brain regions” abstract), the method comprising:
receiving signals from a source region of the subjects brain 120 (figure 1, “The brain activity of one or more areas of the brain is monitored 120”, paragraph 0026);
determine phase of the signals from the source region in a predetermined frequency band (paragraphs 0006, 0009, 0035, 0059, and 0063-0064; paragraph 0006 specifically states “determining a measure of synchronization between the two or more areas of the brain based on two or more signals respectively generated by the two or more areas of the brain and the measure of synchronization measures consistency in the difference between one or both of the frequencies and phases of a first signal from one of the two or more areas of the brain and a second signal from another of the two or more areas of the brain.”); and 
 delivering a first stimulation pulse to a target region of the brain in a first phase of the signals from the source region is a first predetermined phase to control the synchronization of oscillations of the source region and the target region (a first pulse in a series is delivered to a second region of the brain with pulse parameters based on frequency and phase relative to threshold values in order to synchronize frequency and phase of each EEG signal from each region (paragraphs 0026, 0035, 0037, 0039, 0059 and 0063-0064); and 
delivering a second stimulation pulse to the target region if a second phase of the signal from the source region is a second predetermined phase to control the synchronization of oscillations of the source region and the target region (a second pulse in a series is delivered to a second region with pulse parameters based on frequency and phase relative to a threshold in order to synchronize frequency and phase of the EEG signals measured from separate regions (paragraphs 0026, 0035, 0037, 0059 and 0063-0064).
Regarding claim 13:  Nelson discloses the first stimulation pulse and the second stimulation pulse increase coherence between the source and target regions (pulses are delivered to synchronize frequency and phase between the two regions, paragraphs 0026, 0035, 0037, 0059 and 0063-0064).
Regarding claim 14:  Nelson discloses  the first stimulation pulse and the second stimulation pulse decrease coherence between the source and target regions (pulses are delivered from a series of pulses which may decrease synchronization between the regions, paragraph 0031). 
Regarding claim 15: Nelson discloses a system for controlling synchrony in a plurality of brain regions of a subject (apparatus for synchronizing bioelectric brain EEG signals between two or more regions of the brain; abstract; figure 5; claim 1), the system comprising: a signal detection module for receiving signals from a source region of the subject's brain (sensing module 444 for receiving EEG signals are monitored 120 from a first stimulated region of the brain of the two or more regions of the brain; figures 1 & 5; paragraphs 0026, 0073); a signal generation module for generating at least one stimulation pulse (stimulation generator 442 generating series of pulses delivered 110; figures 1 & 5; paragraphs 0026, 0087); and a processor coupled to the signal detection module and signal generation module, the processor programmed to: receive the signals from the source region from the signal detection module (EEG signals are monitored 120 from a first stimulated region of the brain (source region) of the two or more regions of the brain; figure 1; paragraph 0026); determine at least one phase of the signals from the source region in a predetermined frequency band (phase of the EEG signals is measured, where EEG signals have a measured frequency within a threshold; paragraphs (0006, 0009, 0035, 0059, 0063-0064)); and control the signal generation module to generate at least one stimulation pulse based on the at least one phase of the signals from the source region and to deliver the at least one stimulation pulse to at least one target region to synchronize oscillations of the source region and 
Regarding claim 17:  Nelson discloses that the processor is programmed to generate a respond including synchrony information (paragraphs 0006, 0008, 0009, 0042 and 0101).
Regarding claim 18: Nelson discloses comprising at least one stimulator coupled to the signal generation module and the at least one target region (leads 420A, 420B coupled to stimulation generator 442 and the regions of brain as shown; figures 4-5; paragraphs 0072-0073), wherein the single generation module is configured to control the at least one stimulator to deliver the at least one stimulation pulse to the at least one target region (stimulation generator 442 generating series of pulses via leads 420A, 4208 delivered 110 to brain regions; figures 1 & 5; paragraphs 0026, 0087).
Regarding claim 19:  Nelson discloses wherein the processor further controls the signal generation module to deliver the at least one stimulation pulse to the at least one target region if the at least one phase is a predetermined phase (a series of pulses is delivered 110 to a second region of the brain if frequency and phase values of measured EEG signals fall within synchronization threshold values; paragraphs 0026, 0035, 0037, 0039, 0059, 0063-0064).
Regarding claim 20:  Nelson discloses wherein the processor further controls the signal generation module to deliver the at least one stimulation pulse to the at least one 
Regarding claim 21:  Nelson discloses wherein the at least one stimulation pulse is a stimulation sequence having a plurality of stimulation pulses (series of pulses is delivered 110; figure 1; paragraph 0026) and the processor further controls the signal generation module to deliver a first stimulation pulse if a first phase of the source signals is a predetermined phase (a first pulse of a series of pulses is delivered 110 to a second region of the brain if frequency and phase values of measured EEG signals fall within synchronization threshold values; paragraphs 0026, 0035, 0037, 0039, 0059, 0063-0064) and to deliver a second stimulation pulse if a second phase of the source signals is the predetermined phase (a second pulse of a series of pulses is delivered 110 to a second region of the brain if frequency and phase values of measured EEG signals fall within synchronization threshold values; paragraphs 0026, 0035, 0037, 0039, 0059, 0063-0064).
Regarding claim 22: Nelson discloses wherein the at least one stimulation pulse is a stimulation sequence having a plurality of stimulation pulses (series of pulses is delivered 110; figure 1; paragraph 0026) and the processor further controls the signal generation module to deliver a first stimulation pulse if a first phase of the source signals is within a predetermined phase range (a first pulse of a series of pulses is delivered 110 to a second region of the brain if frequency and phase values of measured EEG signals fall within synchronization threshold values; paragraphs 0026, 
Regarding claim 23: Nelson discloses the system according to claim 15. Nelson further discloses wherein the at least one target region comprises a first target region and a second target region (two or more regions of the brain; abstract; figures 4-5; claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792